PER CURIAM.
The evidence of the services rendered by the plaintiff to the defendant and of the value of those services is of the very slightest nature, and does n,ot warrant the judgment. Plaintiff is not entitled to receive compensation for what he did in the matter of the Nadison Manufacturing Company. He was the attorney for that company according to his own statement, and all that he appears to have done was to tell his client that it should pay its debts. Moreover, the weight of evidence is in favor of the defendant’s contention that the plaintiff has been paid in full. Judgment is reversed, and new trial ordered, with costs to the appellant to abide the event.